MEMORANDUM**
The district court did not abuse its discretion in No. 03-30549 when it *210barred all references to the scheduled polygraph examination. Defendant fails to explain how the fact that Agent Blevins intended to administer a polygraph examination is relevant to the credibility of his confession when testimony regarding Blevins’ interrogation skills had already been elicited through alternative means. Moreover, even assuming error, reversal of the convictions would still not be warranted. In light of defense counsel’s extensive cross-examination of Blevins, any such error was harmless beyond a reasonable doubt. See Delaware v. Van Arsdall, 475 U.S. 673, 684, 106 S.Ct. 1431, 89 L.Ed.2d 674 (1986).
Because we affirm the convictions in No. 03-30549, we also affirm the sentence enhancement which Defendant received in No. 03-30550.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.